—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an amended order of disposition of the Family Court, Nassau County (Koenig, J.), dated September 22, 1999, revoking a disposition of probation previously imposed by the same court, dated October 22, 1998, upon a finding that the appellant had violated a condition thereof, and placing him with the Office of Children and Family Services for a period of 12 months, upon a fact-finding order of the same court, dated May 4, 1998, upon his admission, finding that he had committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the second degree.
Ordered that the amended order of disposition is reversed, on the law, without costs or disbursements, the violation petition is dismissed, and the term of probation under the order of disposition dated October 22, 1998, is reinstated.
The violation petition under review was facially defective as it did not comply with Family Court Act § 360.2 (2) (see, Matter of Jessica N., 264 AD2d 778; Matter of Steven DD., 243 AD2d 890; Matter of Michael C., 238 AD2d 680; Matter of Felix V., 216 AD2d 401). The petition must therefore be dismissed, the appellant must be restored to his pre-violation status, and his probation must be restored (see, Matter of Michael C., supra; Matter of Felix V., supra). Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.